Citation Nr: 0820037	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  05-21 160	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for PTSD.

2.  Entitlement to service connection for gout of the hips, 
knees, and ankles.

3.  Entitlement to service connection for rheumatoid 
arthritis, bilateral hands and low back.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

This claim is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.	The veteran in this case served on active duty from July 
1945 to July 1949, September 1951 to September 1952, and from 
February 1954 to August 1955.  

2.	On May 7, 2008, the Board was notified by the Nashville, 
Tennessee, RO, that the appellant died in April 2008.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.



		
C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


